736 So.2d 67 (1999)
Sheldon Terrence COBHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4251.
District Court of Appeal of Florida, Fourth District.
June 2, 1999.
*68 Richard L. Jorandby, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda Melear, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant in part appellant's motion for rehearing, withdraw our prior opinion, and substitute the following corrected opinion:
Sheldon Terrence Cobham timely appeals from his revocation of community control after the court found he had violated several conditions of his community control and consecutive probation. The record supports that Cobham willfully and substantially violated on two occasions the condition that he remain confined to his approved residence at the times specified in the court's order. Based on these two violations, we affirm the court's exercise of discretion in revoking Cobham's community control and probation. However, because the record does not support the finding that Cobham did willfully and substantially violate the remaining conditions of his community control and probation, as charged by the state, we reverse the order of revocation only to the extent that the court found that Cobham violated such conditions. On remand, the trial court is instructed to reconsider the sentence to be imposed based on revocation of community control due solely to Cobham's failure to remain confined to his approved residence when specified on two occasions. See Thompson v. State, 710 So.2d 80 (Fla. 4th DCA 1998).
AFFIRMED in part; REVERSED in part and REMANDED in accordance with this opinion.
GUNTHER, POLEN and FARMER, JJ., concur.